TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00281-CR


Roy Edward Munoz, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 2 OF TOM GREEN COUNTY

NO. 01-02826L2, HONORABLE PENNY ANNE ROBERTS, JUDGE PRESIDING






This is an appeal from a judgment of conviction for assault.  Sentence was imposed
on January 23, 2002.  There was a timely motion for new trial.  The deadline for perfecting appeal
was therefore April 23, 2002.  Tex. R. App. P. 26.2(a)(2).  Notice of appeal was filed on April 24. 
No extension of time for filing notice of appeal was requested.  Tex. R. App. P. 26.3.  There is no
indication that notice of appeal was properly mailed to the district clerk within the time prescribed
by rule 26.2(a).  Tex. R. App. P. 9.2(b).  Under the circumstances, we lack jurisdiction to dispose
of the purported appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.
Crim. App. 1996).


The appeal is dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   May 31, 2002
Do Not Publish